--------------------------------------------------------------------------------


Exhibit 10.1
ICO, Inc.
 FY 2009 Annual Incentive Bonus Plan Matrix- CFO
 
This page constitutes the FY 2009 Annual Incentive Bonus Plan for Bradley T.
Leuschner, Chief Financial Officer.
     
Pay-out as a percentage of base salary
Measurement
Weighting
0%
27%
54%
Corporate Expenses (1)
25%
*
*
*
ICO, Inc. consolidated ROE
25%
*
*
*
ICO, Inc. consolidated
Cash Flow from operations
25%
*
*
*
Subjective/Qualitative Factors
25%
As recommended by CEO, and determined and approved by the Compensation Committee
As recommended by CEO, and determined and approved by the Compensation Committee
As recommended by CEO, and determined and approved by the Compensation Committee

 
Measurement definitions
 
(1) Corporate Expenses- Defined as Corporate general and administrative
expenses.  [*]
 
ROE- Net income from continuing operations --- divided by Stockholders’
equity.  For purposes of this calculation, Stockholders equity shall be averaged
using the previous four (4) quarter – end balances, plus the year-end balance
(i.e. the previous year-end balance plus the four quarter-end balances of fiscal
year 2009).
 
Cash Flow from Operations – Cash flow from operating activities (on a
consolidated basis) less capital expenditures.  Cash Flow From Operations will
be computed by taking a weighted average of each quarter’s cash flow (on a
consolidated basis) and then calculating the annual cash flow amount as
follows:  Cash flow from operations will be equal to the sum of the first
quarter cash flow times four, the second quarter cash flow by three, the third
quarter cash flow by two and the fourth quarter cash flow by one.  That sum will
then be divided by 2.5
 
Computational note
 
For each measurement the bonus amount payable is calculated as the result
achieved for each measurement (i.e. the 0%, 27% or 54% pay-out) times the
weighting and multiplied by the CFO’s base salary. Results for each measurement
falling between the targeted amounts adjust the pay-out targets by interpolating
the percentage of: (i) the resulted achieved minus the lower threshold divided
by, (ii) the difference between the higher and lower target, multiplied by (iii)
the higher pay-out target percentage.
 
Additional Provisions
 
The CFO will not be entitled to a bonus under this Plan, or otherwise with
respect to FY 2009, if, prior October 1, 2009 (a) he resigns from employment
with the Company, or (b) he is terminated from employment “for cause” as defined
in his employment agreement.
 


 
*Indicates redacted text


